356 S.W.3d 262 (2011)
STATE of Missouri, Respondent,
v.
Paul W. TURNER, Appellant.
No. WD 72585.
Missouri Court of Appeals, Western District.
October 25, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 22, 2011.
Application for Transfer Denied January 31, 2012.
*263 Michelle S. Higinbotham, Belton, MO, for appellant.
Shaun J. Mackelprang and Richard A. Starnes, Jefferson City, MO, for respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, JAMES M. SMART, JR., Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Paul Turner appeals his conviction in the Circuit Court of Jackson County of murder in the second degree, section 565.021; abuse of a child causing death, section 568.060; two counts of endangering the welfare of a child, section 568.045; forcible sodomy, section 566.060; and statutory sodomy, section 566.062.
We affirm. Rule 30.25(b). A memorandum setting forth the reasons for this order has been provided to the parties.